        Case 1:20-cv-00885-PGG-SLC Document 117 Filed 05/03/21 Page 1 of 2




101 Park Avenue, Suite 1700
New York, NY 10178
Tel 212.878.7900
Fax 212.692.0940
www.foxrothschild.com


                                                                                              GLENN S. GRINDLINGER
                                                                                          DIRECT D IAL: 212-905-2305
                                                                          EMAIL: GGRINDLINGER@FOXROTHSCHILD.COM


                                                  May 3, 2021
VIA ECF
    Hon. Paul G. Gardephe
    United States District Judge
    United States District Court
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

          Re:       Stewart v. Hudson Hall LLC, et al.
                    Civil Action No. 1:20-cv-00885 (PGG-SLC)
Dear Judge Gardephe:
        We represent Defendants Hudson Hall LLC d/b/a Mercado Little Spain (“MLS”), Think
Food Group LLC (“TFG”), and Jose Ramon Andrés Puerta a/k/a/ Jose Andrés (collectively,
“Defendants”) in the above-referenced matter.1 Defendants submit this letter respectfully
requesting leave to file a sur-reply letter to address Plaintiff’s Declaration in Support of Motion to
Certify Class and Appoint Class Counsel (“Plaintiff’s Declaration”), which was concurrently filed
with Plaintiff’s Memorandum of Law in Reply to Defendants’ Opposition to Plaintiff’s Motion to
Certify Class and Approve Class Counsel (hereinafter “Plaintiff’s Reply”), see Dkt. No. 113, and
its accompanying exhibit, see Dkt. No. 114-1.

       Plaintiff’s Reply asserts that Plaintiff’s Declaration l was not initially filed with Plaintiff’s
moving papers. See Dkt. No. 113, at 1-2. Plaintiff states that this was due to an unintentional
computer glitch. See id. at 1. Therefore, Plaintiff filed his Declaration contemporaneously with


1
  As noted in prior correspondence, on February 24, 2021, the Court granted Defendants’ motion to dismiss the
Complaint, inter alia, as to Hudson Hall Holdings LLC (“Holdings”). Because, thereafter, Plaintiff has not sought to
add Holdings as a defendant, Holdings is no longer a party to this action.




122373700
      Case 1:20-cv-00885-PGG-SLC Document 117 Filed 05/03/21 Page 2 of 2




                                                                             Hon. Paul G. Gardephe
                                                                                       May 3, 2021
                                                                                            Page 2
his Reply and consented to Defendants seeking leave to file a sur-reply to allow them to address
“any issues raised by Plaintiff’s Declaration.” Id. at 2; see also Dkt. No. 114-1.

        Plaintiff asserts that his Declaration is integral to those arguments made in his motion for
class certification, and it is routinely cited throughout Plaintiff’s opening memorandum. See
generally Dkt. No. 103. Having failed to have filed this Declaration simultaneously with
Plaintiff’s moving papers, Defendants were deprived of an adequate opportunity to fully oppose
Plaintiff’s arguments and all of the evidence cited therein. See Anghel v. New York State Dept. of
Health, No. 12-cv-03484 (ADS) (WDW), 947 F. Supp. 2d 284, 293 (E.D.N.Y. May 29, 2013)
(granting plaintiff permission to file sur-reply on basis that it would provide relevant information
to the disposition of the case), aff’d, 589 F. App’x 28 (2d Cir. 2015).

        If the Court accepts Plaintiff’s Declaration and considers it when determining whether to
grant Plaintiff Motion for Class Certification, Defendants would be prejudiced as it did not have a
copy of Plaintiff’s Declaration when it prepared and filed their opposition papers. Accordingly,
Defendants respectfully request that this Court grant leave for Defendants to file a sur-reply letter
in response to Plaintiff’s Reply that addresses Plaintiff’s Declaration to enable Defendants to
adequately respond in full to those arguments made in Plaintiff’s class certification motion.

       We thank the Court for its consideration of this request.

                                                      Respectfully submitted,
                                                      /s/ Glenn S. Grindlinger
                                                      Glenn S. Grindlinger
cc:    All Counsel of Record (via ECF)




122373700
